United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1667
Issued: January 27, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 27, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated March 21 and May 16, 2008 denying her
traumatic injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an injury on January 21,
2008 in the performance of duty.
FACTUAL HISTORY
On January 25, 2008 appellant, then a 53-year-old casual mail clerk, filed a traumatic
injury claim alleging that she developed headache, dizziness, aches, chills and fever and felt faint
while in the performance of duty on January 21, 2008. She attributed her symptoms to drinking
contaminated water from the breakroom water fountain. Appellant stopped work January 21,
2008 and was taken to the emergency room at Barnes-Jewish Hospital, where she was diagnosed
with weakness. In support of her claim, she submitted a certificate to return to work from

Pulmonary Consultants, Inc., medical records from Barnes-Jewish Hospital and a January 26,
2008 narrative statement.
In a January 25, 2008 statement, Evelyn Ransome, a supervisor, indicated she put a “do
not drink” sign on the water fountain appellant alleged caused her symptoms. She also called
maintenance to see if the water fountain had been tested and was told the water had tested okay.
On February 19, 2008 the Office requested additional information concerning appellant’s
claim. It asked that she provide evidence of possible water contamination from the drinking
fountain and submit a well-rationalized report from her physician, which explained how her
condition was caused or aggravated by her employment and to describe her health on the day in
question. The Office also requested information from the employing establishment regarding its
drinking water.
In a February 22, 2008 statement, appellant stated coliform bacteria were found in the
contaminated water.
In a February 7, 2008 medical report, Dr. Simeon Prager, a Board-certified internist,
noted the history of injury and that a recent chest x-ray obtained at Barnes-Jewish Hospital was
negative. He found additional studies were needed as appellant had multiple symptoms not
easily explained by one obvious diagnosis. On February 14, 2008 Dr. Prager diagnosed asthma
exacerbation. He could not say whether or not appellant’s symptoms were related to the water
exposure at her place of work on January 21, 2008.
Appellant submitted a March 10, 2008 certificate to return to work and a March 12, 2008
duty status report from a physician with an illegible signature from Pulmonary Consultants, Inc.
The physician indicated that appellant had asthma exacerbation and bacterial infection and had
been under his care from January 26, 2008. Appellant was released to light-duty work on
March 10, 2008.
The employing establishment provided a March 7, 2008 e-mail correspondence from its
maintenance manager, Arthur L. Doscher, who advised that the employing establishment had not
had any cases of contaminated water within the last five years. Mr. Doscher noted that the water
source was common to the entire facility and serviced all the water fountains in the building. He
was not aware of anyone else getting sick from the drinking water in the entire facility or from
the water fountain in question.
By decision dated March 21, 2008, the Office denied appellant’s claim on the grounds
that she failed to establish that an incident occurred in the performance of duty, as alleged.
Moreover, appellant did not submit sufficient medical evidence rendering a diagnosis to which
the claimed work-related events could be connected.
On April 7, 2008 appellant requested reconsideration of the Office’s March 21, 2008
decision. In an April 16, 2008 statement, she contended that the water had been turned off
January 19 and 20, 2008. On January 21, 2008 appellant had been drinking the contaminated
water in her water bottle for about four hours before she got sick. She alleged that the

2

contaminated water had exacerbated her asthma condition and was poisoning her brain. 1 A
February 4, 2008 report from Saint Louis County Health indicated that the January 29, 2008 tap
water sample submitted by appellant revealed unsatisfactory levels of coliform under the
Missouri Standard for Drinking Water. Hospital records submitted indicated that on March 13,
2008 appellant was treated at the Northwest Healthcare emergency room for a headache and on
March 27, 2008 she was treated at Christian Hospital Northeast for solvent poisoning with a
secondary diagnosis of migraine.
Appellant submitted copies of diagnostic studies, including a February 13, 2008 x-ray
report, an April 7, 2008 magnetic resonance imaging (MRI) scan of the brain and April 21, 2008
laboratory testing. In a February 13, 2008 prescription note, Dr. William D. Zweki, a pulmonary
specialist, diagnosed asthma.
In a March 31, 2008 report, Dr. Paisith Piriyawat, a Board-certified neurologist, advised
that appellant was seeking her opinion on the association of drinking contaminated water from a
faucet at work on January 21, 2008 and her worsening migraine headaches. He noted that
appellant related that the water tested positive for coliform bacteria and she had multiple
symptoms after drinking such water on January 21, 2008. Dr. Piriyawat opined that the presence
of coliform bacteria in the contaminated water could give appellant diarrhea or gastroenteritis.
However, he opined that it was unlikely the bacteria would penetrate through the gastrointestinal
mucosa to reach the central nervous system and cause acute bacterial meningitis or severe
headaches in a host with a normal immune system. Dr. Piriyawat noted that appellant denied
having any fever or altered mental status within one to two weeks after drinking the water. He
opined that appellant’s worsening headaches were not attributable to contaminated water but
rather to a level of tension or anxiety from the event. Dr. Piriyawat noted there was no accurate
way to prove his opinion.
A January 17, 2008 memorandum from the maintenance department of the employing
establishment indicated that the water booster pumps were turned off Saturday evening,
January 19, 2008 through mid-day January 21, 2008.
A May 7, 2008 report of the employing establishment’s Office of Inspector General
indicated that an onsite evaluation of the employing establishment’s water supply and the
methodology used to control the water purity at the facility uncovered no abnormalities in the
facility’s water treatment or delivery systems and no complaints were noted with respect to the
water quality at the facility. Adrian Bowers, maintenance supervisor, denied that the water
appellant ingested at the questioned water fountain was contaminated or otherwise compromised
for several reasons: the employing establishment’s water system was self-contained; the water
did not have contact with any potential outside contamination sources such as gas, sewer or
utility lines; the water was screened at the fountain for contaminates with a high quality filter and
water backflow prevention devices; the pumps that required maintenance were not on the same
water line as the water fountain; the water was tested yearly using Environmental Protection
Agency and State of Missouri water testing standards; the same water was supplied to the nearby
Anheuser-Busch brewery that required very high water purity standards; the sample submitted by
1

The record indicates appellant has an April 5, 2005 injury which was accepted for contusion of the forehead.

3

appellant did not abide by established water testing protocols or sampling procedures because the
sample results were inconclusive as to the source of the sample; and the presence of coliform
bacteria did not indicate that the water was unsafe to consume, and all drinking water had trace
amounts of bacteria.
By decision dated May 16, 2008, the Office denied modification of the March 21, 2008
decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.3 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.4
To determine whether an employee sustained a traumatic injury in the performance of
duty, the Office must determine whether fact of injury is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place and in the manner alleged,
by a preponderance of the reliable, probative and substantial evidence.5 Second, the employee
must submit sufficient evidence, generally only in the form of medical evidence, to establish a
causal relationship between the employment incident and the alleged disability and/or condition
for which compensation is claimed.6
The Office cannot accept fact of injury if there are such inconsistencies in the evidence as
to seriously question whether the specific event or incident occurred at the time, place and in the
manner alleged or whether the alleged injury was in the performance of duty7 nor can the Office
find fact of injury if the evidence fails to establish that the employee sustained an injury within
the meaning of the Act. An injury does not have to be confirmed by eyewitnesses in order to
establish the fact that an employee sustained an injury in the performance of duty, as alleged, but
the employee’s statements must be consistent with surrounding facts and the circumstances and
her subsequent course of action. 8 Such circumstances as late notification of injury, lack of
2

5 U.S.C. §§ 8101-8193.

3

Anthony P. Silva, 55 ECAB 179 (2003).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

Delphyne L. Glover, 51 ECAB 146 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

7

Elaine Pendleton, 40 ECAB 1143 (1989).

8

See Joseph H. Surgener, 42 ECAB 541, 547 (1991).

4

confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may cast doubt on an employee’s statements in
determining whether he or she has established his or her claim.9
ANALYSIS
The Office denied appellant’s traumatic injury claim on the grounds that she did not
establish that the water fountain incident occurred on January 21, 2008 as alleged. Appellant
stated that she became ill after ingesting contaminated water from an employing establishment
water fountain. She also attributed an exacerbation of her asthma and migraine headaches to the
alleged contaminated water. Appellant sought medical attention the same day and submitted
evidence of unsatisfactory coliform levels from a sample of the water she collected. However,
she did not submit any evidence from witnesses or medical records substantiating that the water
she drank on January 21, 2008 was in fact contaminated. Appellant stated that she drank from
her water bottle for several hours on January 21, 2008 before she became ill.
The evidence from employing establishment personnel with immediate knowledge of the
drinking water does not support appellant’s contention that the water at her work site was
contaminated. Upon being informed of appellant’s illness, Ms. Ransome called the maintenance
department and was advised that the drinking water had tested okay. The employing
establishment’s Office of Inspector General advised that there were no abnormalities found in
either the water treatment or delivery systems and that there were no complaints with respect to
the water quality at the facility. The employing establishment noted that the source of
appellant’s water sample could not be confirmed. Mr. Doscher noted that the employing
establishment had not had any cases of contaminated water within the prior five years and that he
was not aware of anyone else becoming ill after drinking water from the water fountains at the
facility. He explained that the employing establishment’s water system was self-contained and
the pumps required for maintenance were not on the same water line as the water fountain from
which appellant drank. Mr. Bowers stated that the presence of coliform bacteria did not establish
that the water was unsafe to consume and that appellant’s water sample did not abide by
established water testing protocols or sampling procedures. Appellant has not provided any
statement or evidence to clarify these discrepancies between her assertions of water
contamination and the evidence from the employing establishment supporting that there was no
such contamination. Her belief that her condition was caused by contaminated water at her
workplace is not sufficient to establish causal relation.10
Due to the unexplained inconsistencies between appellant’s statements and the evidence
provided by the employing establishment as to whether the drinking water on January 21, 2008
was contaminated, the Board finds that she has not established her exposure to contaminated
water occurred as alleged. Therefore, she has not established the employment incident alleged to
have caused her claimed condition and it is not necessary to consider the medical evidence.11
9

See Constance G. Patterson, 42 ECAB 206 (1989).

10

See Luis M. Villanueva, 54 ECAB 666 (2003).

11

Bonnie A. Contreras, 57 ECAB 364 (2006).

5

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a traumatic injury on January 21, 2008, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the May 16 and March 21, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 27, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

